IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00101-CR

ADEWALE M. OLAOYE,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                        From the County Court at Law
                           Walker County, Texas
                           Trial Court No. 12-1246


                         MEMORANDUM OPINION


      Adewale Olaoye was convicted of the offense of resisting arrest or transport.

TEX. PEN. CODE ANN. § 38.03(a) (West 2011). Olaoye's sole issue complains that the

evidence was insufficient for the trial court to have assessed attorney's fees in the

judgment. The State agrees with Olaoye. The trial court determined that Olaoye was

indigent during the proceedings and no evidence was presented of any change in that

status. In accordance with the opinion of the Court of Criminal Appeals in Mayer v.

State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010), we agree that the evidence was
insufficient and the judgment should be modified to delete this assessment. Olaoye's

sole issue is sustained.

        Accordingly, we find that the trial court erred by assessing attorney's fees and

modify the judgment by deleting the award of attorney's fees.         As modified, the

judgment of conviction is affirmed.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed as modified
Opinion delivered and filed September 25, 2014
Do not publish
[CR25]




Olaoye v. State                                                                   Page 2